         Case 4:17-cr-01659-JAS-EJM Document 97 Filed 03/10/19 Page 1 of 4



1    Evans Law Offices, PLLC
     Mark E. Evans
2    177 North Church Ave
     Suite 200
3    Tucson, AZ 85701
     Telephone: 520 850 5822
4    Fax: 520 798 1980
     mark@evanslawtucson.com
5    Arizona State Bar Number 019067
     Attorney for Defendant
6
                            IN THE UNITED STATES DISTRICT COURT
7

8                                      DISTRICT OF ARIZONA
9
       United States of America,                               CR 17-1659-TUC-JAS(EJM)
10
              Plaintiff,
11
              vs.                                          OBJECTION TO PRESENTENCE
12                                                                  REPORT
       Constantino S. Varela,
13            Defendant.
14

15          It is expected that excludable delay under Title 18, United States Code, §3161(h)(7)

16
     will occur as a result of this motion or an order based thereon.

17
            Defendant, through counsel, objects to the presentence report for adding a 4 point
     upward departure and for failing to take into account the defendant’s acceptance of
18
     responsibility. Additionally, the presentence report writer failed to consider other downward
19
     departures in this case and cannot dispute bases for this Court to grant a variance. This case
20
     does not involve a plea agreement, so all possible departures are available to the Court as well
21
     as any basis for granting a variance.
22
            The objections to the report consist of both a disagreement as well as an omission
23
     outlined as follows:
24
            ACCEPTANCE OF RESPONSIBILITY
25
            The presentence report writer met again with the defendant at the insistence of
26
     undersigned counsel. Due to confusion with his prior counsel, the defendant was not able to
27
     express certain pertinent points related to accepting responsibility. He has now done so. It is
28


                                                     1
         Case 4:17-cr-01659-JAS-EJM Document 97 Filed 03/10/19 Page 2 of 4



1    undersigned counsel’s understanding the report writer will now recommend a two-level
2    reduction pursuant to U.S.S.G. 3E1.1(a). Even despite being told of the change in accepting
3    responsibility, the U.S. Attorney assigned to this case will not move for the extra point,
4    however. This does not surprise counsel undersigned and should be accommodated for by
5    applying bases for a variance and applying other departures which will be brought to the

6    attention of the Court at the time of sentencing and through this pleading.

7           USE OR POSSESSION OF FIREARM OR AMMUNTION IN CONNECTION

8           WITH ANOTHER OFFENSE

9
            With respect to the position the government, who did not initiate this provision, this
     Court should not apply an upward departure of four points in accordance with U.S.S.G.
10
     2K2.1(b)(6). To apply this provision requires an interpretation of a state of mind that cannot
11
     be proven, and an application of Arizona law related to Aggravated Assault. This upward
12
     departure, according to the presentence report writer, was not requested by the U.S. Attorney,
13
     nor was she responsible for this issue being raised. This upward departure was raised by the
14
     supervisory probation officer, Wendy Cotner, who signed off on the presentence report. Ms.
15
     Cotner’s belief this provision applies is terribly flawed and a reflection of her substantial
16
     absence of legal training and education. That the more qualified prosecutor supports the
17
     upward departure is even more concerning, particularly given the fact she didn’t even
18
     originally request its application.
19
            Arizona requires assault be committed by at the least reckless behavior. Arizona also
20
     requires that if the assault is to be aggravated, that either serious injury results, a deadly
21
     weapon or dangerous instrument be used, or that other circumstances not applicable here be
22
     present. See A.R.S. 13-1203; 13-1204.
23
            In this case, the defendant was negligent, and if the statute under Arizona law allowed
24
     for prosecution if the state of mind included negligence, then this enhancement would apply.
25   However, the statute does not include a negligent state of mind. There is no doubt the
26   individual harmed, who apparently wants nothing to do with this case, could sue the
27   defendant for his injury. However, this is a civil matter. Among the investigators present
28


                                                       2
         Case 4:17-cr-01659-JAS-EJM Document 97 Filed 03/10/19 Page 3 of 4



1    when this case occurred was the Santa Cruz County Sheriff. No charges were ever presented
2    for prosecution for Aggravated Assault to the Santa Cruz County Attorney.
3              The defendant acted negligently, but his behavior was not criminally reckless. See
4    State v. Candler (Ariz. App. 2017). For this reason, the enhancement does not apply because
5    the mental state of mind of reckless would be required for it to apply. How bad a situation

6    could have turned out is not relevant.

7              AGE AND PHYSICAL CONDITION

8              The defendant is 64 years old and is need of intense medical attention he cannot get

9
     while in custody. He has liver related issues and other medical concerns which are
     significant. This Court, in accordance with the U.S.S.G. 5H1.1 and 5H1.4, should consider
10
     both of these factors are present to an unusual degree and distinguishable from a so-called
11
     typical case.
12
               ABERRANT BEHAVIOR
13
               In accordance with U.S.S.G. 5K2.20, this act was not planned, was of limited duration,
14
     and represents a marked deviation by the defendant from an otherwise law-abiding life. It is
15
     the position of counsel undersigned that no prohibitions listed in (c)(1-4) to this provision
16
     apply. As a result, this Court should find the defendant’s conduct was aberrant.
17
               MITIGATING CIRCUMSTANCES
18
               This Court should also consider certain mitigating circumstances. The defendant has
19
     strong family support and is a lifelong resident of the District. He is also remorseful and
20
     accepts full responsibility for his actions.
21
               CONCLUSION:
22
               In sum, this Court should apply the requested bases for departure and adjust guidelines
23
     as such, and this Court should also allow for a variance for the reasons stated. This Court
24
     should sentence the defendant to time served at the time of sentencing for all of the reasons
25   stated.
26

27
                  RESPECTFULLY SUBMITTED: March 10, 2019.
28


                                                      3
        Case 4:17-cr-01659-JAS-EJM Document 97 Filed 03/10/19 Page 4 of 4



1

2                                                s/ Mark E. Evans
                                                 MARK E. EVANS
3                                                Attorney for Defendant
4                                     Certificate of Service
5    I hereby certify that on March 10, 2019, I electronically transmitted the attached document
     to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
6    Electronic filing to the following CM/ECF registrants:
7    Beverly Anderson,
     Assistant U.S. Attorney
8    405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
9    beverly.anderson@udsoj.gov
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  4
